NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 10, 2016
                                 Decided March 11, 2016

                                          Before

                      DIANE P. WOOD, Chief Judge

                      RICHARD A. POSNER, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 15-1886

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of Indiana,
                                                Fort Wayne Division
       v.
                                                No. 1:12CR88-001
PEDRO GARZA,
    Defendant-Appellant.                        Theresa L. Springmann,
                                                Judge.

                                        ORDER

       In late 2012, police in Fort Wayne, Indiana, conducted a series of controlled buys
from Pedro Garza, and he was arrested after attempting to sell to an undercover
detective almost $40,000 worth of cocaine. Garza was charged with five counts of
distributing controlled substances, 21 U.S.C. § 841(a)(1)(A), and, in exchange for the
government’s agreement to dismiss four of those counts, Garza agreed to plead guilty to
the remaining count and waive his right to appeal. Under the appeal waiver, Garza
consented to “expressly waive [his] right to appeal or to contest [his] conviction and all
components of [his] sentence.” A magistrate judge conducted a plea colloquy and
recommended that the district court accept Garza’s guilty plea. See 28 U.S.C. § 636(b)(1);
United States v. Harden, 758 F.3d 886, 891 (7th Cir. 2014). The district court adopted that
No. 15-1886                                                                            Page 2

recommendation and sentenced Garza to 188 months’ imprisonment—the low end of
the guidelines range.

       Garza appealed, and his appointed counsel, arguing that the appeal is frivolous,
seeks to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Counsel’s brief
explains the nature of this case and considers the issues that an appeal like this one
might be expected to involve. We invited Garza to respond to counsel’s submission,
see CIR. R. 51(b), but he has not done so. Because the analysis in counsel’s brief appears
thorough, we discuss only the issues identified in that brief. See United States v. Bey,
748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel first considers whether Garza could challenge the voluntariness of his
guilty plea. After consulting with his client, see United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002), counsel tells us
that Garza wishes to withdraw his guilty plea but lacks a nonfrivolous basis for doing so.
We agree. Garza did not move to withdraw his plea in the district court, so we would
review the adequacy of the plea colloquy for plain error. See United States v. Vonn,
535 U.S. 55, 59 (2002). And the transcript of that colloquy shows that the district court
complied with Federal Rule of Criminal Procedure 11: The court, through an interpreter,
advised Garza of the constitutional rights he was waiving by pleading guilty; it ensured
that Garza understood the charges against him, the minimum and maximum penalties,
and the potential immigration consequences; and it informed him of the effect of his
appeal waiver. See FED. R. CRIM. P. 11(b)(1). The government also proffered a factual
basis for the plea, which Garza admitted to. Id. 11(b)(3). This compliance with Rule 11
shields the guilty plea from challenge on direct appeal. See United States v. Blalock, 321
F.3d 686, 688–89 (7th Cir. 2003); United States v. Akinsola, 105 F.3d 331, 334 (7th Cir. 1997);
United States v. Lovett, 844 F.2d 487, 491 (7th Cir. 1988). We thus agree with counsel that a
challenge to Garza’s plea would be pointless.

        Counsel next correctly concludes that any challenge to Garza’s sentence would be
frivolous since in his appeal waiver Garza relinquished his “right to appeal or to contest
[his] conviction and all components of [his] sentence.” Because an appeal waiver stands
if the guilty plea that produced the waiver is intact (and we have just said that his guilty
plea cannot reasonably be challenged), see United States v. Gonzalez, 765 F.3d 732, 741
(7th Cir. 2014); United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013), we would enforce
Garza’s waiver of an attack on his sentence. No exception to an appeal waiver (such as a
sentence that exceeds the statutory maximum, is based on an impermissible factor like
race, or is the result of an incompetent lawyer) is suggested in the record. See Dowell v.
No. 15-1886                                                                           Page 3

United States, 694 F.3d 898, 902 (7th Cir. 2012); United States v. Bownes, 405 F.3d 634, 637
(7th Cir. 2005). Thus a sentencing challenge would be frivolous.

      Accordingly we GRANT counsel’s motion to withdraw and DISMISS the
appeal.